Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-13 are presented for examination.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 5-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 and 5 of U.S. Patent No. 10,991,778 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitations of the Patent anticipate the claim limitations of the current application.  Specifically, the limitations of claim 1 of the application are anticipated by claim 1 of the Patent. The limitations of claim 2 of the application are anticipated by claim 1 of the Patent.  The limitations of claim 3 of the application are anticipated by claim 1 of the Patent.  The limitations of claim 5 of the application are anticipated by claims 1 and 3 of the Patent.  The limitations of claim 6 of the application are anticipated by claims 1 and 5 of the Patent.
Claims 4 and 7-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 6 and 7 of U.S. Patent No. 10,991,778 B2 in view of WO-2008035556-A1 (pub. 2008-03-27), hereafter referred to as Morita.  Claim 1 of the patent anticipates all of the limitations of claim 4 of the application except wherein the organic light emitting layer is formed directly on only the first electrode.  Nonetheless, Morita discloses wherein an organic light emitting layer is formed directly on only a first electrode (fig 2, organic layer 30 directly on only electrode 20).  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the organic light emitting layer of the Patent directly on only the electrode as taught by Morita since this will allow for control of the light emission to be perpendicular to the substrate thus improving light emission efficiency. 
Claim 6 of the patent anticipates all of the limitations of claim 7 of the application except wherein the first electrode is formed by a physical vapor deposition method and the organic light emitting layer is formed by a vacuum vapor deposition method.  Nonetheless, Morita discloses wherein a first electrode is formed by a physical vapor deposition method and an organic light emitting layer is formed by a vacuum vapor deposition method ([0074]-[0078]).  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the organic light emitting layer of the Patent using the known vacuum vapor deposition method since this will provide a high quality emission material layer without contamination. 
Claim 6 of the patent in view of Morita renders obvious all of the limitations of claim 8 of the application except wherein the organic light emitting layer is formed directly on only the first electrode.  Nonetheless, Morita discloses wherein an organic light emitting layer is formed directly on only a first electrode (fig 2, organic layer 30 only on electrode 20).  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the organic light emitting layer of the Patent directly on only the electrode as taught by Morita since this will allow for control of the light emission to be perpendicular to the substrate thus improving light emission efficiency.
Claim 6 of the patent anticipates the limitations of claim 9 of the application of the application. 
Claim 6 of the patent anticipates the limitations of claim 10 of the application except for wherein the organic light emitting layer is formed directly on only the first electrode.  Nonetheless, Morita discloses wherein an organic light emitting layer is formed directly on only a first electrode (fig 2, organic layer 30 only on electrode 20).  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the organic light emitting layer of the Patent directly on only the electrode as taught by Morita since this will allow for control of the light emission to be perpendicular to the substrate thus improving light emission efficiency.
Claim 7 of the patent anticipates the limitations of claim 11 of the application.  
Claim 8 of the patent recites wherein the CMP is conducting by using a slurry comprising fine particles of cerium oxide, silica, or alumina but fails to disclose, specifically, wherein the slurry is neutral with water and alcohol as recited in claims 12 and 13 of the application.  Nonetheless, Morita discloses CMP using a silica or ceria-based slurry ([0113]). It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to perform the CMP using a ceria-based slurry being neutral with water and alcohol since this will prevent contamination of the planar dielectric surface. 

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2002/0044208 A1 and US 2001/0019133 A1 are pertinent prior art references.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN M CAMPBELL whose telephone number is (571)270-3830.  The examiner can normally be reached on MWFS: 7:30-6pm Thurs 1-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Purvis, Sue can be reached on (571)272-1236236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        11/28/2022